DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/051,977, filed on 10/30/2020. 

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A voice coil motor (VCM) protection circuit comprising: a VCM comprising: a first end; and a second end; a first choke circuit comprising: a first choke inductor; a third end coupled to the first end at a first node; and a fourth end; a VCM drive circuit comprising: a power supply end (VDD) coupled to the fourth end at a third node; a reference ground (VCM_GND); and a current return end (ISINK); and a second choke circuit comprising: a second choke inductor; a fifth end coupled to the second end at a second node; and a sixth end coupled to the ISINK at a fifth node.
          Therefore, claim 1 and its dependent claims 2-6 and 14-20 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 7 with the allowable feature being; A printed circuit board (PCB) of a voice coil motor (VCM) protection circuit comprising: a through hole; and a top layer comprising: a first circuit configured to be proximate to a first coil connection point of a VCM and comprising a first choke inductor; a second circuit configured to be proximate to a second coil connection point of the VCM and comprising a second choke inductor; a first protection system coupled to the first circuit and configured to be proximate to the first coil connection point, wherein the first protection system comprises a first current return end configured to directly couple to a digital ground (DGND) utilizing the through hole; a second protection system configured to couple to a VCM drive circuit and arranged proximate to the VCM drive circuit, wherein the second protection system comprises a second current return end configured to directly couple to a reference ground (VCM_GND) of the VCM drive circuit utilizing the through hole; and a third protection system coupled to the second circuit and arranged proximate to the second coil connection point, wherein the second protection system comprises a third current return end configured to directly couple to the DGND utilizing the through hole.
          Therefore, claim 7 and its dependent claims 8-13 are allowed.     
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHERMAN NG/Primary Examiner, Art Unit 2847